NIMMONS, Judge.
In this workers’ compensation appeal, the Judge of Compensation Claims (JCC) initially found that the employer/carrier did not file a notice to controvert as required by Section 440.20, Florida Statutes (1989), and that the claimant was entitled to a penalty assessment. Subsequent to that order, the JCC issued a clarifying order in which he found that the notice to controvert was timely filed. Pursuant to agreement of the parties, the record on appeal was supplemented to include such order. Based on that order, we reverse the penalty assessment.
We have examined the remaining issues raised by the employer/carrier and find them to be without merit.
AFFIRMED in part, REVERSED in part and REMANDED.
ERVIN and ZEHMER, JJ., concur.